Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 4, 7, 8, 18-21, and 26-39 were canceled.
Claims 1, 3, 5-6, 9-14, 17, 22-24, and 40 were amended.
Claims 41-42 were added.
Claims 1, 3, 5-6, 9-17, 22-25, and 40-42 are pending and under examination.

Withdrawn Rejections
Objection of Claim 5 because of the following informalities: “SEQ ID NO:3” should read “SEQ ID NO: 3” is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Objection of Claim 10 because of the following informalities: “heavy chain” should read “heavy chain variable region” and “light chain” should read “light chain variable region” is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Objection of Claim 40 because of the following informalities: “administering the subject” should be “administering to the subject” is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 



Rejection of Claims 1, 10, 11, 22, 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 5, 6 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1, 2, 12, 17, 21, 22, 25, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Apte et al is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1, 12-14, 21 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Maintained / New Rejections necessitated by Claim Amendment 
Claim Objections
Claim 9 is objected to because of the following informalities: “(Fab’)2” should read “F(ab’)2”.  Appropriate correction is required.

Claims 41-42 are objected to because of the following informalities: “with at 70% sequence identity thereto” in lines 3, 4 of claim 41 and 42 should read “with 70% sequence identity thereto”. “humanize forms” in lines 6 of claims 41 and 42 should read “humanized forms”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 9 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
8 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent 

Claim Analysis

A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  
Regarding claims 5, 6, and 9, claim 5 recites “humanized form” in lines 4, 6, 8 and 9 and claim 6 also recites “humanized antibody”. Instant specification defines humanized antibody as follows: “Generally, a humanized antibody has one or more amino acid residues introduced into it from a source that is non-human” (page 39).  Thus humanized form does not necessarily comprise all 6 CDR sequences from parent antibody comprising SEQ ID NO: 2 and 3; or SEQ ID NO: 14 and 18.  
Regarding claims 41-42, claims 41 and 42 recites “wherein the antibody comprises the six CDRs of SEQ ID NO: 2 and 3, or humanized forms thereof” and “wherein the antibody comprises the six CDRs of SEQ ID NO: 14 and 18, or humanized forms thereof”, respectively. As discussed above, humanized form does not necessarily comprise all 6 CDR sequences from parent antibody comprising SEQ ID NO: 2 and 3; or SEQ ID NO: 14 and 18.  
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can without defining specific sequences for all six CDRs for heavy and light chain variable regions of the “humanized form” of the antibody).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed subgenus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
In the reply filed on 21 May 2021, Applicant argued that the claimed genus meets the written description requirement at least because numerous structurally diverse “antibodies that bind to DNA” were known in the art at the time the application was filed (page 13, last paragraph). Applicant’s argument was persuasive, and therefore claim 1 was not included in the written description rejection. However, Applicant amended claim 5 and added claim limitation “humanized form thereof”. Applicant did not remove claim limitation “humanized antibody” in claim 6. Moreover, Applicant added new claims 41-42 which recite “humanized forms thereof”. Applicant argued that “a large amount of information has been collected in the last 20 years on humanization and grafting of the CDRs” (page 16, last paragraph). Applicant’s argument has been fully considered but it enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)   To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  Notably, the humanized forms thereof do not require the 6 CDRs set forth in SEQ ID NO:2 and SEQ ID NO:3, so these humanized forms can comprise any alterations in the CDR regions which are not described in the specification.  Provided no new matter is added, the rejection would be obviated by requiring the humanized forms to comprise a VH comprising the 3 CDRs of SEQ ID NO:2 and a VL comprising the 3 CDRs of SEQ ID NO:3


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5, 6, 9, 10, 12, 17, 22, 25, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (Cancer Biology and Therapy (2013), vol. 15, no. 1, 69-80; IDS) in view of US 2013/0266570A1 (hereinafter PGPub '570; IDS).
Regarding claims 1 and 12, Apte et al. teaches a liposome (nanocarrier) encapsulating doxorubicin and surface decorated with the cell penetrating peptide TATp and the anti-nucleosome monoclonal antibody 2C5 for the treatment of ovarian cancer (abstract). 
Regarding claim 17, Apte et al. teaches that Lipodox, a commercially available PEGylated liposomal doxorubicin, was made multifunctional by surface-decorating with a cell-penetrating peptide, TATp, conjugated to PEG1000-PE, to enhance liposomal cell uptake (abstract).  Furthermore, Apte et al. teaches that cell-penetrating peptides have been shown to enhance the transport of various cargoes through the plasma membrane into cells (page 70, left column).

Regarding claim 25, Apte et al. also teaches claim 25 since claim 25 does not recite any additional claim limitation except limitations of claim 1.
Regarding claim 40, Apte et al. teaches that long-circulating liposomes were efficiently taken up by both drug-resistant and drug-sensitive SKOV-3 tumor xenografts and had an anti-cancer effect superior to Lipodox, as indicated by reduction in the tumor volume, final tumor weight and the enhanced apoptosis as seen in the TUNEL assay (page 76, left column).
However, Apte et al. does not teach that targeting moiety is an antibody that binds to DNA.
Regarding claims 1, 3, 5 and 10, PGPub '570 teaches anti-DNA antibody mAb 3E10 (paragraph 003).  PGPub '570 teaches SEQ ID NO: 30 (page 34) which is protein sequence for bispecific scFv 3E10-PAb421 chimeric antibody derived from Mus musculus and Homo sapiens.  Amino acid 5-115 of SEQ ID NO: 30 of PGPub '570 is same amino acid sequence as SEQ ID NO: 3 of instant application.  Amino acid 137-252 of SEQ ID NO: 30 of PGPub '570 is same amino acid sequence as SEQ ID NO: 2 of instant application. 
Regarding claim 6, PGPub '570 teaches chimeric or humanized antibody (paragraph 0050 and 0075). 
Regarding claims 9 and 17, PGPub '570 teaches a bispecific (di-valent) antibody comprising scFv fragment derived from cell-penetrating monoclonal antibody, mAb 3E10 (paragraph 0098). 

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim 1, 3, 5, 6, 9, 10, 12, 17, 22-25, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (Cancer Biology and Therapy (2013), vol. 15, no. 1, 69-80; IDS) in view of US 2013/0266570A1 (hereinafter PGPub '570; IDS) as applied to claims 1, 3, 5, 6, 9, 10, 12, 17, 22, 25, and 40 above, and further in view of Caster et al (Nanoscale, 2015, 7, 2805; PTO-892).
Regarding claims 1, 3, 5, 6, 9, 10, 12, 17, 22, 25, and 40, teachings of Apte et al and PGPub '570 were discussed above.
However, Apte et al and PGPub '570 do not teach PARP inhibitor Olaparib as the therapeutic agent.
Regarding claims 23-24, Caster et al teaches nanoparticle formulation of PARP inhibitor olaparib (abstract).  Caster et al teaches that Olaparib is a PARP inhibitor and 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine teachings of Apte et al, PGPub '570 and Caster et al to arrive at the claimed invention. One of ordinary skill in the art would replace the therapeutic agent doxorubicin of nanocarrier taught by Apte et al and PGPub '570 with olaparib taught by Caster et al in order to provide an alternative nanocarrier. Since nanoparticle formulation comprising olaparib was already known in the art, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the therapeutic agent with olaparib. In this case, there is simple substitution of one known element for another to obtain predictable results.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3, 5, 6, 12, 17, 22, 25, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (Cancer Biology and Therapy (2013), vol. 15, no. 1, 69-80; IDS) in view of US 2015/376279 (hereinafter PGPub '279; IDS).

Regarding claim 17, Apte et al. teaches that Lipodox, a commercially available PEGylated liposomal doxorubicin, was made multifunctional by surface-decorating with a cell-penetrating peptide, TATp, conjugated to PEG1000-PE, to enhance liposomal cell uptake (abstract).  Furthermore, Apte et al. teaches that cell-penetrating peptides have been shown to enhance the transport of various cargoes through the plasma membrane into cells (page 70, left column).
Regarding claim 22, Apte et al. teaches that doxorubicin is a chemotherapeutic agent (page 69, left column).
Regarding claim 25, Apte et al. also teaches claim 25 since claim 25 does not recite any additional claim limitation except limitations of claim 1.
Regarding claim 40, Apte et al. teaches that long-circulating liposomes were efficiently taken up by both drug-resistant and drug-sensitive SKOV-3 tumor xenografts and had an anti-cancer effect superior to Lipodox, as indicated by reduction in the tumor volume, final tumor weight and the enhanced apoptosis as seen in the TUNEL assay (page 76, left column).
However, Apte et al. does not teach that targeting moiety is an antibody that binds to DNA.
Regarding claim 3, PGPub '279 teaches single chain variable fragment of mAb 5C6 (5C6 scFv; paragraph 0011). 

Regarding claim 6, PGPub '279 further teaches humanized variant of mAb 5C6 (paragraph 0011).  
Regarding claim 17, PGPub '279 teaches cell-penetrating monoclonal antibody 5C6 (paragraph 0011 and 0171).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the anti-nucleosome monoclonal antibody 2C5 of Apte et al. with the 5C6 antibody of PGPub '279 in order to provide an alternative nanocarrier. In this case, there is simple substitution of one known element for another to obtain predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



s 1, 3, 5, 6, 9-10, 12-14, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Journal of Controlled Release (2007), 122:3, 356-363; IDS) in view of US 2013/0266570A1 (hereinafter PGPub '570; IDS).
Regarding claim 1, Fujita et al. teaches a nanocarrier comprising poly(β-L-malic acid) conjugated to the anti-nucleosome monoclonal antibody 2C5 (abstract).  The active anti-tumor drug components attached to the same carrier molecule are antisense oligonucleotides to vascular protein laminin-8 (abstract).  Instant specification defines the claim limitation “encapsulating” on page 20 as follows: “As used herein, the terms "incorporated" and "encapsulated" refers to incorporating, formulating, or otherwise including an active agent into and/or 5onto a composition that allows for release, such as sustained release, of such agent in the desired application”.
Regarding claims 12-14, poly(β-L-malic acid) taught by Fujita et al. is a biodegradable polyester.
Regarding claim 22, Fujita et al. teaches the active anti-tumor drug components attached to the nanocarrier molecule are antisense oligonucleotides to vascular protein laminin-8 (abstract). 
However, Fujita et al does not teach that targeting moiety is an antibody that binds to DNA.
Regarding claims 1, 3, 5 and 10, PGPub '570 teaches anti-DNA antibody mAb 3E10 (paragraph 003).   PGPub '570 teaches SEQ ID NO: 30 (page 34) which is protein sequence for bispecific scFv 3E10-PAb421 chimeric antibody derived from Mus musculus and Homo sapiens.  Amino acid 5-115 of SEQ ID NO: 30 of PGPub '570 is same amino acid sequence as SEQ ID NO: 3 of instant application.  Amino acid 137-
Regarding claim 6, PGPub '570 teaches chimeric or humanized antibody (paragraph 0050 and 0075). 
Regarding claims 9 and 17, PGPub '570 teaches a bispecific (di-valent) antibody comprising scFv fragment derived from cell-penetrating monoclonal antibody, mAb 3E10 (paragraph 0098). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the anti-nucleosome monoclonal antibody 2C5 of Fujita et al. with the 3E10 antibody of PGPub '570 in order to provide an alternative nanocarrier. In this case, there is simple substitution of one known element for another to obtain predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3, 5, 6, 9-10, 12-15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Journal of Controlled Release (2007), 122:3, 356-363; IDS) in view of US 2013/0266570A1 (hereinafter PGPub '570; IDS) as applied to s 1, 3, 5, 6, 9-10, 12-14, 17, and 22 above, and further in view of Kocbek et al. (Journal of Controlled Release (2007), 120, 18-26; IDS).
Regarding claims 1, 3, 5, 6, 9-10, 12-14, 17, and 22, teachings of Fujita et al and PGPub '570 were discussed above.
However, Fujita et al and PGPub '570 do not teach polylactic-co-glycolic acid (PLGA) as a nanocarrier.
Regarding claim 15, Kocbek et al. teaches polylactic-co-glycolic acid (PLGA) immuno-nanoparticles for targeting invasive epithelial breast tumor cells (abstract). Kocbek et al. teaches that monoclonal antibody was attached to the nanoparticle surface either covalently or non-covalently (abstract). Kocbek et al. teaches targeted delivery of small or large active substances into cells or tissues of interest (abstract).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace poly(p-L-malic add) conjugated to the anti-DNA  monoclonal antibody 3E10 taught by Fujita et al and PGPub '570 with polylactic-co-glycolic acid (PLGA) taught by Kocbek et al. in order to provide an alternative nanocarrier. In this case, there is simple substitution of one known element for another to obtain predictable results.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one .



 Claims 1, 3, 5, 6, 9-10, 12-14, 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Journal of Controlled Release (2007), 122:3, 356-363; IDS) in view of US 2013/0266570A1 (hereinafter PGPub '570; IDS) as applied to claims 1, 3, 5, 6, 9-10, 12-14, 17, and 22 above, and further in view of Bertram et al. (Acta Biomaterialia 5 (2009) 2860-2871).
Regarding claims 1, 3, 5, 6, 9-10, 12-14, 17, and 22, teachings of Fujita et al and PGPub '570 were discussed above.
However, Fujita et al and PGPub '570 do not teach the polymeric nanoparticles being formed of PLGA-poly(ε-carbobenzoxy-L-lysine).
Regarding claim 16, Bertram et al. teaches two block copolymers (PLGA-PLL 502H and PLGA-PLL 503H) composed of PLGA and poly(ε-carbobenzoxy-L-lysine) (abstract). Bertram et al. teaches PLGA-PLL microspheres encapsulated approximately sixfold (502H) and threefold (503H) more vascular endothelial growth factor, and 41% (503H) more ciliary neurotrophic factor than their PLGA counterparts (abstract).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that “exogenous DNA (exDNA) increases in abundance as target cells die, dynamically leading to further accumulation of nanocarriers in exDNA-containing microenvironments over time (page 21).
In contrast, the system of the primary references is designed to passively target cell-surface antigens. See, e.g., Apte at page 70, column 1, paragraph 2, lines 6-8, which clarifies that “[a]nti-nucleosome monoclonal antibody 2C5 recognizes a broad variety of tumor cells via the tumor cell surface-bound nucleosomes” (emphasis added). See also, e.g., Apte at page 69, column 2, paragraph 3, lines 1-2, which reports that 
Therefore, at least because substituting the targeting moiety of Weisbart or Hansen onto the carrier of Apte changes the temporal and spatial localization of administered carriers, and the means by which the carrier accumulates at the target site, the claimed carriers and carriers of Apte and Fujita have different intended purposes and operate through different principles: dynamic extracellular/microenvironmental targeting verse passive cell-surface targeting, respectively”.
            These arguments are not found persuasive because nucleosomes comprise DNA and the anti-DNA antibodies of Weisbart or Hansen would be expected to bind accessible DNA in nucleosomes.  Furthermore, with respect to the reference to exDNA, it is noted that Wen et al (Cancer Res; 73(14) July 15, 2013) teach that exDNA was abundant on the surface and vicinity of cultured pancreatic cancer cells but absent from normal pancreas cells (abstract). Therefore the modification does not render the prior art unsatisfactory for its intended purpose, because it would be expected to bind to nucleosomes and exDNA on the surface of cancer cells.
	Applicant further argues that “the claims are additionally or alternatively non-obvious at least because results stemming from the claimed composition were unexpectedly good in view of the cited art” (page 22). 
With respect to the alleged unexpected results, the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01(c):
unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Accordingly, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.  Here it is noted that a nanocarrier comprising anti-nucleosome antibody conjugated thereto and anti-DNA antibodies 3E10/5C6 were taught in the prior art and the evidence does not establish that the claimed nanocarrier displays unexpected results compared to the prior art. Accordingly, Applicant has not established unexpected results solely with the arguments of counsel, so it is suggested that a declaration be filed with evidence that the results are unexpected compared to the prior art and commensurate in scope with the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 12, 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, and 17 of copending Application No. 16/310326 (US 2019/0330317A1; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1, copending application ‘326 claims a nanocarrier for encapsulating an active agent comprising a particle having a targeting moiety that targets guanosine (claim 1 of application ‘326).  Guanosine is a portion of DNA and so a targeting moiety that targets guanosine will also target DNA, too.  Application ‘326 claims the targeting moiety is an antibody, or variant, or fragment (claim 2). Therefore, claim 1 of instant application is anticipated by application ‘326.
	Regarding claims 12, application ‘326 claims that the nanocarrier is selected from the group consisting of polymeric particles, liposomes, multilamellar vesicles, and microbubbles (claim 8 of application ‘326).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	In reply filed on 21 May 2021, Applicant traverses to the extent it applies to the amended claims. However, the claim amendment does not obviate the Double Patenting rejection. In the reply filed on 21 May 2021, Applicant requested that Double Patenting rejection be held in abeyance until the claims are otherwise allowable.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: sequence search shows that there is no antibody in the art which comprises the amino acid sequence of SEQ ID NO: 11, 12, or 13. 

Conclusion
No claim is allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Brad Duffy/Primary Examiner, Art Unit 1643